DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed on 09/03/2021 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 07/02/2021 and 09/03/2021 have been entered. 
Response to Amendment
This action is in response to the amendment filed 07/02/2021 entered with the RCE of 09/03/2021 by which Claims 18-20, 22, 24, and 30-39 are pending and Claims 18-20 are amended.  Claims 1-17, 21, 23 and 25-29 are cancelled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
All outstanding rejections except for those described below are withdrawn by applicants' response filed 07/02/2021 and 09/03/2021.    
Claim Rejections - 35 USC § 112(b)
Claims 22 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claim 22 recites “. . . wherein the aqueous composition further comprises a metal cation, an organic polymer, an organic copolymer, and an additive.”  This recitation is unclear and indefinite because Claim 18 from which Claim 22 depends recites “at least one member selected from the group consisting of a metal cation, a complex fluoride, an oxide, phosphate, silicate, organic polymer, and an organic copolymer”, therefore is the metal cation, organic polymer, and organic copolymer of Claim 22 in addition to any metal cation, organic polymer, and organic copolymer as further comprising from those of Claim 18 or is there just an increase amount of the metal cation, organic polymer, and organic copolymer to that of Claim 18?  
Claim 34 recites “N-2-aminoalkyl-3-aminoproplyltrialkoxysilane” which may be a miss-spelling of ‘propyl’ or some form of an unnamed compound which should have a chemical formula for its description.     
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 18-20, 22, 24, 30-39 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over U.S. 2011/0226159, Kolberg, evidenced by Wyville and further evidenced by AC No 1977-31833Y in view of 5,433,976, van Ooij et al (hereinafter “van Ooij 2”) and further in view of Bartik-Himmler evidenced by Riesop and further in view of U.S. 5,068,134, Cole et al. (hereinafter “Cole”) evidenced by U.S. 5,292,549, van Ooij et al (hereinafter “Ooij”) and evidenced by https://pubchem.ncbi.nlm.nih.gov/#query="ETHYL SILICATE" (hereinafter “pubchem ethyl silicate”).    
Regarding Claims 18-20, 22, 24, 30-39, Kolberg discloses in the entire document particularly in the abstract and at ¶s 0001 and 0013, 0017, 0019, 0026, 0040-0042, 0113, 0125-0126, 0132 and 0144; a method for phosphating metal surfaces such as all types of metallic materials like those comprising aluminum, iron, copper, titanium, zinc, tin or/and alloys including steel galvanised on both sides as for a hot-dip galvanised coating (HDG) or an electro-galvanised coating (EG) (See ¶s 0125 and 0144) (For Claim 37), where the metal surfaces are treated with an aqueous {i.e. water} phosphate and titanium-based colloidal activating agent in concentrates and baths (See ¶ 0040) prior to phoshating pretreatment {i.e. applied and in zone of a treatment line for pending Claim 20}.  The activating agent comprises at least one water-soluble silicon compound having at least one organic group aqueous colloidal activating agent preferably contains titanium phosphate, orthophosphate, alkali metal and optionally at least one stabilising agent or/and at least one further additive, and preferably contains at least one hydrolysed or/and condensed silane/silanol/siloxane/polysiloxane {reading on silane additive}.  From ¶0047 of Kolberg the total content of water-soluble silicon compounds having at least one organic group is in particular for coating metallic surfaces 0.001 to 0.2 g/l, in an aqueous activating agent calculated in each case as silane or/and as the corresponding silicon-containing starting compound that is principally present (for concentrates and baths) {i.e. in relation to the respective silane reading on from 0.001 to 5 g/L silane}.  Kolberg divulges at ¶0124 that the reduction in the activating effect is 2 and by the macroscopically detectable degree of coverage with the zinc phosphate coat or by metallically bright areas or by areas with incipient rust.  Kolberg discloses in Table 2 E28-E32 and ¶ 0171 the presence of fluoride anion from hexafluoride or free fluoride.  
Kohlberg additionally discloses at ¶s 0121, 0136 and 0144, 146-147 that in the process the metallic surfaces can preferably be cleaned, degreased or/and pickled prior to activation and subsequently or/and in between optionally rinsed with water.  In the process the metallic surfaces can preferably be rinsed with water after activation and prior to phosphating {reading on applying to the zinc-containing metallic surface an aqueous composition of water that is a rinsing liquid for pending Claims 1 and 39 and on treatment line of pending Claim 20 and prior to phosphating for pending Claim 24}.  In many embodiments this rinsing is optional.  Also the activating agent can furthermore also preferably be added to a cleaning agent and used in a cleaning agent.  It is possible in this way to clean and to activate in a single step, thus saving at least one bath.  This is particularly advantageous for simple production processes without very high quality requirements.  Additionally the substrate surfaces were cleaned and thoroughly degreased in a 2.5% solution of an alkaline detergent for 10 minutes at 60ºC, which was followed by rinsing with tap water for 0.5 minutes at room temperature {reading on rinsing liquid immediately after cleaning process c) and a) prior to cleaning a) when activation is combined with cleaning and rinsing is before activation of pending Claims 1 and 39}.  The activating agents are set out in Table 2.  Given that the activating agent can be added to the cleaning solution the activating solution would be pending Claim 24 as prior to zinc phosphating}.  Furthermore, at least one substance such as for example at least one biocide, surfactant, stabilising agent or/and additive for pH adjustment can optionally be added, in particular during dissolution and dispersion.  Kolberg divulges at ¶s 0047-0104 the water-soluble silicon compounds having at least one organic group for the activating solution are such as for the silane where the organic group has at least one functional group can be selected in particular from aldehyde groups, amido groups, amino groups, carbonyl groups, ester groups, ether groups, urea groups, hydroxide groups, imido groups, imino groups, nitro groups or/and oxiran groups and at least one hydrolysable group as for alkoxysilane (See ¶s 0049-0050).  From ¶s 0055 and 0103 the silane is aminoalkylaminoalkylalkyldialkoxysilane or γ-aminopropyltriethoxysilane or γ-aminopropyltrimethoxysilane (See ¶s 0089-0090) or bis(3-trimethoxysilylpropyl)amine.  Kolberg discloses at ¶s 0137 and 0151 that the metallic objects activated and phosphated by the process can be used in particular in the automotive industry, automotive supply industry as part of a vehicle or aircraft such as for bodywork in the automotive industry (For Claim 38).  Kolberg describes at ¶ 0138 that with the process 
However Kolberg does not expressly disclose the aqueous rinse is with a silane or siloxane and having a pH value of from 5 to 13.5 or with silicate. 
Van Ooij 2 directed to pretreating galvanized steel as disclosed in the abstract and at Col. 2, lines 17-35, ¶ bridging Cols 2-3 and the ¶ bridging Cols 3 and 4 and example 1 for a painted metal sheet pretreated with an insoluble, composite layer containing siloxane formed by rinsing the sheet with an alkaline solution containing at least 0.005M of a dissolved silicate or a dissolved aluminate, at least 0.1 vol.-% of an organofunctional silane and at least 0.02 vol.-% of a crosslinking-agent having two or more trialkoxysilyl groups {reading on additive of pending Claim 22} to have improved corrosion resistance.  Given at least 0.1 vol.-% of an organofunctional silane and that alkaline indicates a pH greater than 7 and up to 14, the at least 1 vol.% and alkaline overlaps with the 0.001 to 5 g/L of silane and pH of 5 to 13.5, respectively of the pending claims {reading on aqueous rinsing liquid with silane additive as silane and one member selected as silicate for pending Claims 1 and 39}.  In accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  From example 1 the sheet or panel is galvanized steel.  From the ¶ bridging cols. 3-4 the alkaline solution also contains at least one of a dissolved inorganic silicate, a dissolved inorganic aluminate or a 1 --R2 --Si(OX3)3 where R1 is an organofunctional group, R2 is an aliphatic or aromatic hydrocarbon group and X is an alkyl group.  For example, R1 can be an --NH2 group, R2 can be a propyl group and X preferably is CH3 or C2H5.  Alternative groups for R2 include any (CH2)x chain with x preferably being the integer 3.  A preferred organofunctional silane found to perform very well was γ-aminopropyltriethoxy silane (APS).  Examples of other silanes that can be used include γ-glycidoxypropyltrimethoxy (GPS), γ-methacryloxypropyltrimethoxy (MPS), N-[2-(vinylbenzylamino)ethyl]-3-aminopropyltrimethoxy ( SAAPS), mercaptopropyltriacetoxy, diaminosilanes such as NH2 --CH2 -- NH--CH2 --CH2 --CH2 --Si(OX)3 and vinylpropyltrimethoxy silane {reading on Claims 30-31, 33-35 as silane additive of alkoxy group and amino group, with diamines at least two amino groups and as trimethoxy at least two alkoxy groups, aminoalkyltrialkoxysilane, gamma-aminoalkyltrialkoxysilane, and N-2-aminoalkyl-3-aminopropylltrialkoxysilane}. 
For Claims 32 and 36, given that:  1) from Kolberg at ¶s 0047-0104 the water-soluble silicon compounds having at least one organic group for the activating solution are such as for the silane where the organic group has at least one functional group can be selected in particular from aldehyde groups, amido 
	In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
One of ordinary skill in the art at the time of the invention would have considered it prima facie obvious at least in accordance with MPEP §2141 III and 2143 I G from Kolberg to have a cleaning solution with activating agent therein and also to have rinsing liquid in pretreating with phosphate conversion, as afore-described, where from Van Ooij 2 the aqueous rinsing of Kolberg is that of Ooij 2 of an aqueous solution with silane like γ-aminopropyltriethoxysilane or NH2 --CH2 -- NH--CH2 --CH2 --CH2 --Si(OX)3 and silicate and crosslinker having an overlapping range of at least 0.1 Vol. % of organofunctional silane and alkaline pH and includes silicate motivated to improve corrosion protection of the steel for the method of Claims 18-20, 22, 24, and 30-39.  Furthermore the combination of the rinse of van Ooij 2 as the rinse of Kohlberg as modified with van Ooij with the treatment by the activating aqueous solution has a reasonable expectation of success in resisting corrosion given that both rinses are in a pre-treatment of galvanized steel.  
Kolberg does not specifically disclose passivation.  
Bartik-Himmler discloses in the abstract and ¶s 0002, 0013-0014, 0046 a process for controlling a treatment line, in which a workpiece is treated by chemical and/or physical processes, for instance, processes in which the surface of the workpiece is chemically modified and/or coated.  An example of such an application is the phosphating and the subsequent painting of metals, more particularly car bodies.  In industrial plants of the type used, for example, in car production, the phosphating plant as a whole, besides having one or more phosphating zones, generally includes one or more cleaning zones and a pre-phosphating activation zone and, frequently, a post -passivation zone, like alkaline passivation, after phosphating.  As a rule, intermediate rinsing with water is carried out between the individual treatment steps in the different treatment zones {reading on a-c) like amidst a plurality of cleaning zones and for Claim 20}.  Given that the passivation zone that is included with phosphating which is after these intermediate rinsing steps, then the rinsing of Kolberg as modified is before passivation.  Riesop evidences in the abstract that alkaline passivation is aqueous.  From ¶ 0046 the effect of these baths in connection with phosphating depends on their composition, the temperature, the treatment time and the type of treatment (spraying or dipping). Where there are intermediate rinsing steps, especially during the final rinse before cathodic dip coating, the purity of the final rinse water, expressed by its electrical conductivity, may also be of significance.  Where there are intermediate rinsing steps, especially during the final rinse before cathodic dip coating, the purity of the final rinse water, expressed by its or Claim 19}.  
Regarding the limitation “of preventing pinholes on a zinc-containing metallic surface”, it has been held that where claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof is shifted to Applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC 102 or on prima facie obviousness under 35 USC 103, jointly or alternatively.  Therefore, the prime facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112 and analogous burden of proof in MPEP 2113.  In the instant case, the silane/silanol/siloxane/polysiloxane in an aqueous bath in an amount of 0.001 to 0.2 g/l, in an aqueous activating agent in a cleaning solution calculated in each case as silane or/and as the corresponding silicon-containing starting compound that is principally present (for concentrates and baths of silane) applied to zinc, or/and alloys including steel galvanised on both sides as for a hot-dip galvanised 
One of ordinary skill in the art at the time of the invention would have considered it prima facie obvious at least in accordance with MPEP §2141 III and 2143 I G from Kolberg as modified with Van Ooij2 to have a alkaline cleaning solution with activating agent therein and also to have alkaline rinsing liquid aqueous solution with at least 0.1 Vol. % of organofunctional silane and alkaline pH that includes silicate in pretreating to phosphate conversion, as afore-described, where from Bartik-Himmler a post passivation to the phosphate conversion is performed making the cleaning step and rinsing step before alkaline passivation that is aqueous motivated to have a treatment line for painting metals like in car bodies to have the method of Claims 18-20, 22, 24, 30-39.  Furthermore the combination has a reasonable expectation of success because Bartik-Himmler discloses a metal pre-treatment line having the cleaning and rinsing zone and Kolberg discloses cleaning and rinsing steps in pretreating metal.   
To the extent that Kohlberg as modified may not disclose the rinsing prior to cleaning as in a) of pending Claim 18, Cole as evidenced by van Ooij is cited.  
Cole is directed as in Kohlberg to protecting galvanized metal from corrosion as disclosed in the abstract and at Col. 2, lines 39-51 and ¶ bridging pages 2 and 3, and Col. 3 lines 20-28 a process of protecting galvanized metal from white rust corrosion which comprises treating the galvanized metal, i.e., zinc-containing coating, at a temperature above about 125ºC. with at least one silica compound.  After removing the metal from the galvanizing bath, the zinc-coated substrate is treated with a silica compound at metal immersion of pending Claim 1}. From Col. 3 lines 20-28 discloses as a specific example, where steel has been galvanized by the hot-dip process, i.e., by passing the metal through a molten dip comprising metallic zinc, the hot article with the zinc coating is treated by subjecting the coated metal to the silica compound, i.e., alkali metal silicates or silica SiO2. {reading on prior to a cleaning process for a) and for cooling for d) of pending claim 1}.  Galvanized metal treated with the silica compounds were found to resist white rust or wet storage stains, as shown by the data presented in the examples {reading on applying aqueous compound to zinc-containing metallic surface comprising water.  As evidenced by Ooij citing the Cole reference from Col. 1, lines 45-49 it recently has been proposed to protect 
One of ordinary skill in the art at the time of the invention would have considered it prima facie obvious at least in accordance with MPEP §2141 III and 2143 I G from Kolberg as modified with Van Ooij2 and Bartik-Himmler to have a alkaline cleaning solution with activating agent therein and also to have alkaline rinsing liquid aqueous solution with at least 0.1 Vol. % of organofunctional silane and alkaline pH that includes silicate in pretreating to phosphate conversion, where a post passivation to the phosphate conversion is performed making the cleaning step and rinsing step before alkaline passivation, as afore-described, where from Cole the silane additive of Kolberg as modified is or includes tetraethoxysilane with the purpose of having an aqueous composition as a rinse for galvanized steel before cleaning with cooling motivated to protect from white rust corrosion as for Claims 18-20, 22, 24, 30-39.  Furthermore the combination of Cole with Kolberg as modified has a reasonable expectation of success to one skilled in the art because both Cole and Kolberg as modified are directed to aqueous compositions with silane additive for pretreatment before any phosphate or conversion treatment.  
Response to Arguments
Applicants’ amendments and arguments filed 07/02/2021 and 09/03/2021 have been fully considered however are moot in view of the new grounds of rejection set forth 
In response Kolberg discloses at ¶ 0121 that water rinsing is optional as in between the cleaning, degreasing or/and pickling, but in many embodiments it is necessary to rinse with water subsequently after cleaning, degreasing or/and pickling.  Also Applicants have not indicated where the pending claims the rinse is needed instances that are not disclosed in the cited references as combined with rationale given in the rejection of the combination.  Also in accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  A reference is not limited to a preferred embodiment or example. See In re Lamberti, 545 F.2d 747, 750 (CCPA 1976) ("all disclosure of the prior art, including unpreferred embodiments, must be considered").  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787